                                  BELDOCK LEVINE                      &    HOFFMAN LLP
                                  99 PARK AVENUE, PH/ 26TH FLOOR
                                                      NEW YORK, N .Y. 10016

CYNTHIA ROLLINGS                                           TEL: 12121 490-0400                           COUNSEL

JONATHAN MOORE                                            FAX: (2121 2?7•5B80                            BRUCE £ . TRAUNER

JONATHAN K . POLLACK                                        WEBSITE: blhny.com                           Pl:TER S . MATORIN

HENRY A . OLUGACZ                                                                                        KAREN L . OIPPOLD

STEPHEN J . BLUMERT                                                                                      JEFFREY A. GREENBERG

MARC A , CANNAN                                                                                          MARJORY 0 . F IELDS

DAVID 8 . RANKIN                                                                                         EMILY JANE GOODMAN
                                                                                                           UUSTICE. NYS SUPREME COURT, RET.I
LUNA DROU81
MYRON BELOOCK ll929·ZOleJ                                                                                f'RANK HANDELMAN

LAWRENCE S. LEVINE 0934-20041
ELLIOT L . HOFF'MAN \1929•20161
                                                                                                           REF ,



                                                                                                         WRITER'S DIRECT DIAL:

                                                                                                               212-277-5825
   VIAECF
                                                                         March 2, 2020
   Honorable John G. Koeltl
                                                                                           -The-conference
                                                                                                - - - -is--    - -- --------,
                                                                                                           adjourned to March 16, 2020 at
   United State District Judge                                                             10:30 a.m .
   Southern District of New York                                                           So Ordered.
   500 Pearl Street
   New York, New York 10007                                                                New York, NY
                                                                                           March 3, 2020

              Re :     Cosey, Archie v. Lynn Lilley, 18-cv-11260 (JGK)

   Dear Judge Koeltl :

           This firm represents pet1t1oner Archie Cosey in the above-referenced matter. We
   respectfully request a brief adjournment of the argument, which is presently scheduled for May
   9, 2020 at 10:30 am. The attorney, Keith Szczepanski, who was principally responsible for
   drafting this petition left the law firm earlier in the year.

            The firm has made arraignments to have him argue this petition, however, we request the
   oral argument date be moved to either the week of the 16th or the 23 rd . The basis for this request
   is the logistics of re-engaging with Mr. Szczepanski for this matter and transferring the necessary
   files to him has reduced the time he has to prepare this argument. Therefore, we respectfully
   request the argument be adjourned for one week. The respondents consent to this request, but
   note they are not available on March 26 th , but are otherwise available.

              Counsel thanks the Court for their attention to this application.

                                                                                   Respectfully submitted,


                                                                          ~~       David B. Rankin



                                       .:,:u: .',C:!\T
                                    ,· 1

                                    :·:. ECTRO , IC.A.LL Y Fk.E:J
                                    ,.,.,._, c··
                                       - • .,.
                                               ·_' t - -- -
                                    L.-.. ,c. F,L.cL .
                                                      I F •-,.
                                                                 H
                                                                 ,
                                                                        -n-,.....--··· .
                                                                       • ;,.J-/
                                                                      ·-·-····      ..
